DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
The status of the 12/02/2020 claims, is as follows: Claims 1, 5, and 10-11 have been amended; Claims 25-29 have been added; Claims 3-4, 6, 9, 12-20, and 24 have been canceled; and claims 1-2, 5, 7-8, 10-11, 21-23, and 25-29 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
The limitation “the memory storing instructions executable by the processor” in line 2
Claim 10:
 “the memory storing instructions executable by the processor” in lines 7-8
Claim 26:
The limitation “the memory storing instructions executable by the processor” in line 2
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor" coupled with functional language “executable" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “processor" has been described in para. 0032, 0035, and 0065, as some kind of microprocessor in a computer that receives instructions e.g. from memory and performs various processes. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7-8, 10-11, 21-23, and 25-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 5, 7-8, 21-22, and 25 (similarly applying to claims 10-11, 23, and 26-29) are indefinite because it is unclear that the claims are an apparatus claim or a method claim? The claims contain many process steps without structure involved. Particularly, it is unclear which device applies a first electric voltage. Does the system apply the first electric voltage or memory or processor? Also, it is unclear which device “detect amount of moisture”. How can the system detect the amount of moisture? Or is the detection done by a sensor that is not recited in the claim?
If the claims are method, the applicant should define the method invention
by a series of active steps.  Each defined active step should be further inter-related with previous active step(s). 
If the claims are apparatus, the applicant should define each element by its structure or means plus-function language. Each defined element should be further inter-connected with previous define element(s).  

Moreover, claims 1-2, 5, 7-8, 21-22, and 25 (similarly applying to claims 10-11, 23, and 26-29) are indefinite because the limitation “A system, comprising a processor; and a memory, the memory storing instructions executable by the processor, including to:” in lines 1-2 is unclear what other structures or devices or components that the system includes besides “a processor” and “a memory”. The limitations “apply a first electric voltage”, “detect amount of moisture”, “determine”, and “actuate” are functional limitations. It is unclear what structures of the system that carry out recited functions. “A system …, including to” is expected to be followed by additional components of the system but instead functional limitations lines 3-10 are provided without sufficient structure to carry out said functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C.102(a)(1) as being anticipated by Veerasamy (US 20130024169, newly cited)
Regarding Claim 1, Veerasamy discloses a system (moisture sensor system; fig. 1A), comprising a processor (computing module 14); and a memory (memory) (para. 0010), the memory storing instructions executable by the processor (para. 0125, lines 14-20), including to:
apply a first electric voltage between a heater circuit (defrost) and an electrical circuit (capacitive sensor) each included in a windshield area (windshield) and electrically isolated from one another to measure a capacitance (capacitance) between the heater circuit (defrost) and the electrical circuit (capacitive sensor) (para. 0013, 0052, and 0120; figs. 1A-2A) (it is noted that an electrical signal is provided to the sensor to detect moisture ,and if moisture is detected, electrical signal is provided to the defrost to actuate it. Furthermore, it is noted the capacitance is measured in the windshield between the sensor and the defrost, which is also disposed in the windshield);
 detect amount of moisture (moisture) accumulated on the windshield area (windshield) based on the determined capacitance (capacitance) (para. 0013); 
determine, based on a rate of change of the determined capacitance (capacitance), whether the moisture is caused by fog or frost (para. 0006); and 
actuate the heater circuit (defrost) upon determining that the moisture is caused by fog or frost (moisture) (para. 0196, lines 1-10). 
[AltContent: textbox (Prior Art
Veerasamy (US 20130024169))]
    PNG
    media_image1.png
    445
    653
    media_image1.png
    Greyscale




Claims 1-2, 5, 7-8, 10-11, 21-23, and 25-29 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Lee (US 20180022320 A1, previously cited).
Regarding Claim 1, Lee discloses a system (a sensor 100), comprising a processor (control unit); and a memory, the memory storing instructions executable by the processor (para. 0128, 0079; figs. 1-10) (it is understood that the control unit stores capacitance reference value), including to: 
apply a first electric voltage (driving signal) between a heater circuit (second sensing electrode 320) and an electrical circuit (first sensing electrode 310) each included in a windshield area (first sensing area SA1 of the front glass) (para. 0121, 0123, 0096; fig. 3) (it is understood that when the driving signal is applied to electrode 320, the potential difference is formed between the electrodes 310 and 320 to measure the capacitance between 310 and 320. The driving signal may also be applied to electrode 310 to thereby generate potential difference between the electrodes 310 and 320), and electrically isolated from one another (para. 0065) to measure a capacitance (varied capacitance) between the heater circuit (second sensing electrode 320) and the electrical circuit (first sensing electrode 310) (para. 0123-0126); 
detect amount of moisture (raindrop W or rainfall or dew) accumulated on the windshield area (front glass) based on the determined capacitance (varied capacitance) (para. 0126-0127, and 0136-0317);
determine, based on a rate of change of the determined capacitance (varied capacitance), whether the moisture is caused by fog or frost (dew) (para. 0136-0137; fig. 12); and 
actuate the heater circuit (at least one sensing electrode 310, 320 serves as a hot-wire) upon determining that the moisture is caused by fog or frost (dew) (para. 0140-0142; fig. 12).
Regarding Claim 2, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to adjust an amount of electrical current flowing through the heater circuit (second sensing electrode 320) in proportion to the detected amount of moisture (raindrop W or rainfall or dew) on the respective windshield area (front glass) (para. 0023 and 0142; fig. 12) (it is understood when the vehicle hot-wire i.e. at least one of the electrodes 320 and 310 operates according to the determined amount of dew on the front glass such that dew is removed).  

Regarding Claim 5, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to: 
raindrop or dew) accumulated on the windshield area (para. 0150 and 0155; fig. 10 and 12) (it is noted that based on the capacitance variation (gradient or abruptly variation), the control unit determines whether raindrop or dew is formed); and 
actuate a vehicle component (wiper) based on the determined rates of change of the amount of moisture (when the control unit determines that raindrop or rainfall is detected, the control unit operates the wiper) (para. 0132).

 Regarding Claim 7, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to actuate the heater circuit (sensing electrodes 310, 320 is used as hot-wire) based on a field of view of a vehicle user (para. 0007 and 0018).

Regarding Claim 10, Lee discloses a system (a sensor 100), comprising: 
a plurality of heater circuits (second sensing electrode 320 of outer sensor 101 and second sensing electrode 320 of inner sensor 102) electrically isolated from one another and each in a respective one of a plurality of areas of a windshield (outer surface and bottom surface of vehicle glass 10) (para. 0117; figs. 7 and 13) (it is noted that the outer sensor 101 detects the raindrop on the outer surface of the glass 10 and the inner sensor 102 detects dew on the bottom surface of the glass 10. The sensors 101 and 102 work independently of each other, therefore they are electrically isolated from one another); 
a plurality of electrical circuits (first sensing electrode 310 of outer sensor 101 and first sensing electrode 310 of inner sensor 102) electrically isolated from one another and each in a respective one of the areas (outer surface and bottom surface of vehicle glass 10) (para. 0117; figs. 7, 10, and 12) (it is noted that the outer sensor 101 detects the raindrop on the outer surface of the glass 10 and the inner sensor 102 detects dew on the bottom surface of the glass 10. The sensors 101 and 102 work independently of each other, therefore they are electrically isolated from one another); and 
a processor (control unit) and a memory, the memory storing instructions executable by the processor (para. 0128, 0079; figs. 1-10) (it is understood that the control unit stores capacitance reference value), including to: 
apply respective first electric voltages (driving signal) between the heater circuits (second sensing electrode 320’s of inner sensor 102 and outer sensor 101) and the electrical circuits (first sensing electrode 310’s of inner sensor 102 and outer sensor 101) included in each of the areas (outer surface and bottom surface of vehicle glass 10) to measure respective capacitances (varied capacitance) (para. 0121, 0123, 0117; figs. 7, 10, and 12) (it is understood that when the driving signal is applied to electrode 320, the potential difference is formed between the electrodes 310 and 320 to measure the capacitance between 310 and 320. The driving signal may also be applied to electrode 310 to thereby generate potential difference between the electrodes 310 and 320); 
detect respective amounts of moisture (raindrop and dew) accumulated on each of the windshield areas (outer surface and bottom surface of vehicle glass 10) based on the respective measured capacitances (varied capacitance) (para. 0129-130, and 0141; figs. 10 and 12); 
determine respective rates of change of the respective amounts of moisture (raindrop or dew) accumulated on the windshield areas (para. 0150 and 0155; fig. 10 and 12) (it is noted that based on the capacitance variation (gradient or abruptly variation), the control unit determines whether raindrop or dew is formed);
determine, based on a respective rate of change of the respective capacitances (varied capacitance) in each of the windshield areas (outer surface and bottom surface of vehicle glass 10), whether the moisture in the respective windshield area (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (capacitance variation value is slowly changed) (para. 0141 and 0150; fig. 12); and 
 upon determining that the moisture in the windshield area (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew), apply a second electric voltage between a first and a second electrode of the heater circuit (at least one sensing electrode 310, 320 serves as a hot-wire) of the respective windshield area (bottom surface of vehicle glass 10), based on the detected amount of moisture (dew) (para. 0140-0141; fig. 12).

Regarding Claim 11, Lee discloses a system (sensor 100), wherein the instructions further include instructions (control unit) to: Page 4 of 8Response Submitted May 29, 2020 
App. No. 15/713,963determine respective capacitances (capacitance variation) between the heater circuit (second sensing electrode 320’s of outer sensor 101 and inner sensor 102) and the electrical circuit (first sensing electrode 310’s of outer sensor 101 and inner sensor 102) (para. 0123-0124, 0136; figs. 10 and 12); and 
determine an amount of moisture (dew and raindrop) accumulated on the windshield area (vehicle glass 10) based on the determined capacitances (para. 0150 and 0155).  

Regarding Claim 21, Lee discloses the system (sensor 100), wherein the instructions further include instructions (control unit) to periodically operate the heater circuit (second sensing electrode 320) and the electrical circuit (first sensing electrode 310) in a heat generation mode and a moisture detection mode (para. 0121-0126, 0129-0132; fig. 10) (it is understood that the least one electrode 310, 320 is used as driving electrode such that the capacitance between electrodes 310 and 320 is measured, which is indicative of the amount of moisture present. Next, during heat generation mode, the control unit activates at least one of electrodes 310, 320, which is used as a hot-wire).

Regarding Claim 22, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to: 
determine, based on the rate of change of capacitance (capacitance variation), whether the moisture is caused by rain droplets (raindrop) by determining a quasi-cyclical increase and decrease of the determined capacitance (para. 0155) (it is noted that the control unit can be configured to determine the quasi-cyclical increase and decrease of the capacitance variation); and 
upon determining that the moisture is caused by rain droplets (raindrop), actuate a vehicle wiper (wiper) (para. 0097 and 0132).  

Regarding Claim 23, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to: 
determine, based on the rate of change of capacitance (capacitance variation), whether the moisture is caused by rain droplets (raindrop) by determining a quasi-cyclical (para. 0155) (it is noted that the control unit can be configured to determine the quasi-cyclical increase and decrease of the capacitance variation); and 
upon determining that the moisture is caused by rain droplets (raindrop), actuate a vehicle wiper (wiper) (para. 0097 and 0132).  

Regarding Claim 25, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to determine whether the moisture (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (gradient of capacitance variation) (para. 0141 and 0150; fig. 12).  

Regarding Claim 26, Lee discloses a system (a sensor 100), comprising a processor (control unit); and a memory, the memory storing instructions executable by the processor (para. 0128, 0079; figs. 1-10) (it is understood that the control unit stores capacitance reference value), including to: 
apply respective electric voltages (driving signal) in each of a plurality of areas of a windshield (outer surface and bottom surface of vehicle glass 10), between each of a plurality of heater circuits (second sensing electrode 320’s of inner sensor 102 and outer sensor 101) and electrical circuits (first sensing electrode 310’s of inner sensor 102 and outer sensor 101) included in respective areas of the windshield (outer surface and bottom surface of vehicle glass 10) (para. 0121, 0123, 0117; figs. 7, 10, and 12) (it is understood that when the driving signal is applied to electrode 320, the potential difference is formed between the electrodes 310 and 320 to measure the capacitance between 310 and 320. The driving signal may also be applied to electrode 310 to thereby generate potential difference between the electrodes 310 and 320), and electrically isolated from one another (para. 0065), to measure a respective capacitance (varied capacitance) between the respective heater circuit (second sensing electrode 320) and the respective electrical circuit (first sensing electrode 310) (para. 0123-0126 and 0141); 
detect respective amounts of moisture (raindrop and dew) accumulated on each of a plurality of windshield areas (outer surface and bottom surface of vehicle glass 10) based on the respective measured capacitance (varied capacitance) (para. 0129-130, and 0141; figs. 10 and 12); 
determine respective rates of change of the amount of moisture accumulated on each of the plurality of windshield areas (outer surface and bottom surface of vehicle glass 10) (para. 0141, and 0131); and 
actuate a vehicle component (wiper) based on the determined rates of change of the amount of moisture (rainfall) (para. 0132).

Regarding Claim 27, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to 
determine, based on a respective rate of change of capacitance (varied capacitance), whether the moisture is caused by fog or frost (dew) (para. 0136-0137; fig. 12); and 
at least one sensing electrode 310, 320 serves as a hot-wire) upon determining that the moisture is caused by fog or frost (dew) (para. 0140-0142; fig. 12).  

Regarding Claim 28, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to determine whether the moisture (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (capacitance variation value is slowly changed) (para. 0141 and 0150; fig. 12).  

Regarding Claim 29, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to: 
determine, based on the rate of change of capacitance (capacitance variation), whether the moisture is caused by rain droplets (raindrop) by determining a quasi-cyclical increase and decrease of the determined capacitance of the respective measured capacitance (para. 0155) (it is noted that the control unit can be configured to determine the quasi-cyclical increase and decrease of the capacitance variation); and 
upon determining that the moisture is caused by rain droplets (raindrop), actuate a vehicle wiper (wiper) (para. 0097 and 0132).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Stein et al. (US 20070115357 A1, hereinafter Stein, previously cited)
Regarding Claim 8, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to actuate the heater circuit (second sensing electrode 320) based on the sensor.
Lee does not disclose the instructions to actuate the heater circuit based on a field of view of a vehicle sensor.  
However, Stein discloses a system (processing unit 34) comprising instructions to actuate the heater circuit (heater or defogger) based on a field of view of a vehicle sensor (cameras 32 and 33) (para. 0066, lines 17-19, para. 0061 and 0065).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s processor to include the instructions to actuate the heater circuit based on the field view of the vehicle sensor as taught by Stein, in order to assist the driver by automatically turning on the heaters upon detection of fog/frost. 

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (US 20130024169, newly cited)
Regarding Claim 10, Veerasamy discloses a system (moisture sensor system; fig. 1A), a system (moisture sensor system; fig. 1A), comprising: 
a heater circuit (defrost) in an area of windshield (windshield) (para. 0196, lines 1-10); 
a electrical circuit (capacitive sensor) in the area of windshield (windshield) (fig. 1A-2A); and 
a processor (computing module 14) and a memory (memory) (para. 0010), the memory storing instructions executable by the processor (para. 0125, lines 14-20), including to: 
apply respective first electric voltage between the heater circuit (defrost) and the electrical circuit (capacitive sensor) included in the area of the windshield to measure respective capacitance (para. 0013, 0052, and 0120; figs. 1A-2A) (it is noted that an electrical signal is provided to the sensor to detect moisture,and if moisture is detected, electrical signal is provided to the defrost to actuate it);
detect respective amounts of moisture (moisture) accumulated on the area of the windshield based on the measured capacitance (capacitance) (para. 0013); 
determine respective rate of change of the respective amounts of moisture (moisture) accumulated on the windshield area (windshield) (para. 0026 and 0131); 
determine, based on a rate of change of the respective capacitance (capacitance) in the window area (windshield), whether the moisture in the windshield area is caused by fog or frost upon detecting a steady increase of the determined capacitance (windshield) (para. 0006, 0016, 0026, and 0131) (it is noted that the capacitance reading is used to determine the presence of rain, dew, fog etc. The capacitance. The determination can be based on steady increase of capacitance); and 
upon determining that the moisture in the windshield area  (windshield) is caused by fog or frost (dew), apply a second electric voltage between a first and a second electrode of the heater circuit of the windshield area (defrost), based on the detected amount of moisture (moisture) (para. 0196, lines 1-10).
Veerasamy (current embodiment figs. 1A-2A) does not disclose:
a plurality of heater circuits electrically isolated from one another and each in a respective one of a plurality of areas of a windshield; 
a plurality of electrical circuits electrically isolated from one another and each in a respective one of the areas; 
apply respective first electric voltages between the heater circuits and the electrical circuits included in each of the areas to measure respective capacitances; 

However, Veerasamy discloses in another embodiment a defogging system for a refrigerator/freezer merchandiser comprising:
a plurality of heater circuits (heating in respective zone) electrically isolated from one another and each in a respective one of a plurality of areas of a windshield (zones of glass surface) (para. 0272, lines 18-38); 
a plurality of electrical circuits (two sensors) electrically isolated from one another and each in a respective one of the areas (zones of glass surface) (para. 0272, lines 18-38); 
apply respective first electric voltages between the heater circuits (heating in respective zone) and the electrical circuits (two sensors) included in each of the areas (zones of glass surface) to measure respective capacitances (capacitance) (para. 0272, lines 18-38, para. 0013, 0052, and 0120) (it is noted that an electrical signal is provided to the sensor to detect moisture, and if moisture is detected, electrical signal is provided to the heater in respective area to actuate it); 
upon determining that the moisture (moisture) in the windshield area (glass surface) is caused by fog or frost (fog), apply a second electric voltage between a first and a second electrode of the heater circuit of the windshield area (heating system in corresponding zone), based on the detected amount of moisture (fog) (para. 0272, lines 26-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modify the system of Veerasamy to include teaching of another embodiment of Veerasamy, i.e. including the plurality of para. 0272, lines 1-10). 

[AltContent: textbox (Prior Art
Veerasamy (US 20130024169))]
    PNG
    media_image1.png
    445
    653
    media_image1.png
    Greyscale




Regarding Claim 26, Veerasamy discloses a system (moisture sensor system; fig. 1A), comprising a processor (computing module 14); and a memory (memory) (para. 0010), the memory storing instructions executable by the processor (para. 0125, lines 14-20), including to: 
(windshield), between the heater circuit (defrost) and electrical circuit (capacitive sensor) included in the windshield (windshield), and electrically isolated from one another, to measure a respective capacitance (capacitance) between the heater circuit (defrost) and the electrical circuit (capacitive sensor) (para. 0013, 0052, and 0120; figs. 1A-2A) (it is noted that an electrical signal is provided to the sensor to detect moisture ,and if moisture is detected, electrical signal is provided to the defrost to actuate it. Furthermore, it is noted the capacitance is measured in the windshield between the sensor and the defrost, which is also disposed in the windshield); 
detect respective amounts of moisture (moisture) accumulated on the windshield area (windshield) based on the respective measured capacitance (capacitance) (para. 0013); 
determine respective rates of change of the amount of moisture (moisture) accumulated on the windshield areas (windshield) (para. 0026 and 0131); and Page 5 of 11Response Submitted December 2, 2020 App. No. 15/713,963 
actuate a vehicle component (wiper) based on the determined rates of change of the amount of moisture (para. 0028).
Veerasamy (current embodiment figs. 1A-2A) does not disclose:
a plurality of heater circuits and a plurality of electrical circuits in a plurality of areas of the windshield;
apply electric voltages in each of a plurality of areas of a windshield, between each of plurality of heater circuits and electrical circuits included respective areas of the windshield.  
However, Veerasamy discloses in another embodiment a defogging system for a refrigerator/freezer merchandiser comprising:
heating in respective zone) and a plurality of electrical circuits (two sensors) in a plurality of areas of the windshield (zones of glass surface) (para. 0272, lines 18-38)
apply electric voltages in each of a plurality of areas of a windshield, between each of plurality of heater circuits (heating in corresponding zone) and electrical circuits (capacitive sensor) included respective areas of the windshield (glass surface) (para. 0272, lines 18-38) (it is noted that an electrical signal is provided to the sensor to detect moisture,and if moisture is detected, electrical signal is provided to the heater in respective area to actuate it).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modify the system of Veerasamy to include teaching of another embodiment of Veerasamy, i.e. including the plurality of heater circuits and the plurality of electrical circuits in the plurality of areas of the windshield and further modify the system of Veerasamy to apply electric voltages in each of the plurality of areas of the windshield, between each of the plurality heater circuits and electrical circuits included in respective areas of the windshield. Doing so would advantageously improve energy efficiency and provide fast clearing time for fogged glass surface (para. 0272, lines 1-10). 

[AltContent: textbox (Prior Art
Veerasamy (US 20130024169))]
    PNG
    media_image1.png
    445
    653
    media_image1.png
    Greyscale




Response to Amendment
With respect to claim objections: 
The Applicant’s amendment filed on 12/02/2020 that overcame the claim objections. 
With respect to rejection 112b: 
The Applicant’s amendment filed on 12/02/2020 that overcame the rejection 112b. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 12/02/2020 have been fully considered but are not found persuasive for the following reasons:
Applicant’s arguments:
Lee, at least, fails to teach or suggest "determin[ing], based on a rate of change of the determined capacitance, whether the moisture is caused by fog or frost; and actuat[ing] the heater circuit upon determining that the moisture is caused by fog or frost," as now recited in claim 1. Lee is directed to a sensor for a vehicle (Abstract). Lee, at para. 127, discloses measuring rainfall by analyzing the capacitance variations. Lee, at para. 142, discloses that "the control unit may remove the dew from the vehicle glass 10 by using the sensing electrode 300." At most, Lee, at para. 141, discloses that "the control unit may more exactly measure the degree of turbidity of the vehicle glass 10 due to the moisture by adding a gradient of the capacitance variation as a parameter." However, Lee fails to teach or suggest "determin[ing], based on a rate of change of the determined capacitance, whether the moisture is caused by fog or frost."
With respect to claim 10, on p. 08-09 of the Remarks “Lee fails to teach or suggest "a plurality of heater circuits electrically isolated from one another and each in a respective one of a plurality of areas of a windshield" and "a plurality of electrical circuits electrically isolated from one another and each in a respective one of the areas." Lee, para. 51-66, at most, discloses "sensing and wire electrodes 300 and 400" but fails to teach "a plurality of areas of a windshield." Lee fails to teach or suggest "apply[ing] respective first electric voltages between the heater circuits and the electrical circuits included in each of the areas to measure respective capacitances, detect[ing] respective amounts of moisture accumulated on each of the windshield areas based on the respective measured capacitances," and "determin[ing] respective rates of change of the respective amounts of moisture accumulated on the windshield areas." Therefore, Lee fails to teach or suggest "apply[ing] a second electric voltage between a first and a second electrode of the heater circuit of the respective windshield area, based on the detected amount of moisture.
Moreover, Lee fails to teach or suggest "determin[ing], based on a respective rate of
change of the respective capacitances in each of the windshield areas, whether the moisture in
the respective windshield area is caused by fog or frost" and even less "determining whether the
moisture in the respective windshield area is caused by fog or frost upon detecting a steady
increase of the determined capacitance." Lee, at most, discloses, at para. 141, that "the control unit may more exactly measure the degree of turbidity of the vehicle glass 10 due to the moisture by adding a gradient of the capacitance variation as a parameter." However, Lee fails to teach or suggest "detecting a steady increase of the determined capacitance."
Examiner’s responses:
With respect to claim 1, the applicant’s argument is respectfully not found persuasive. Lee discloses dew is detected based on the rate of change of the determined capacitance (mutual capacitance is varied between a first and a second electrodes 310 and 320 of sensor 300) (para. 0122-0123, 0136-0137; fig. 1). The control unit then actuates a heater circuit (0142; fig. 12). 
With respect to claim 10, the applicant’s argument is respectfully not found persuasive. Lee discloses an outer vehicle sensor 101 for detecting raindrop and an inner vehicle sensor 102 for detecting dew (para. 0117; fig. 7). The plurality of heater circuits (second sensing electrode 320 of outer sensor 101 and second sensing electrode 320 of inner sensor 102) are electrically-isolated from one another. The sensors 101 and 102 work independently of each other, therefore they are electrically isolated from one another. 
Furthermore, Lee discloses determine, based on a respective rate of change of the respective capacitances (varied capacitance) in each of the windshield areas (outer surface and bottom surface of vehicle glass 10), whether the moisture in the respective windshield area (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (gradient of capacitance variation) (para. 0141 and 0150; fig. 12). It is also noted that “capacitance variation is slowly changed” implies steady increase of the capacitance. Therefore, Lee discloses “detecting a steady increase of the determined capacitance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761